DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.

	
Status of the Claims
The status of the claims, filed on 2 December 2021, is as follows:
	Claims 1-4, 8, 13, 15, 17, 19, 34-35 and 37 are pending.
	Claim 1 has been amended. 
	Claims 1-4, 8, 13, 15, 17, 19, 34-35 and 37 have been herby examined.

Withdrawn Rejections
Rejection of claims 1-4, 13, 15, 17, 19 and 37 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al has been withdrawn in light of the amendments dated 2 December 2021.
Rejection of claims 1-4, 8, 13, 15, 17, 19, 35 and 37 under pre-AIA  U.S.C 103(a) as being unpatentable over Wang et al and Dan et al has been withdrawn in light of the amendment dated 2 December 2021.
Rejection of claims 1-4, 13, 15, 17, 19, 34 and 37 under pre-AIA  U.S.C 103(a) as being unpatentable over Wang et al (2008) and Wang et al (2007)  has been withdrawn in light of the amendment dated 2 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 13, 15, 17, 19, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan (2008. Biological functions of antioxidants in plant transformation. In Vitro Cell. Dev. Biol.-Plant. 44: 149-161; referred to as “Dan (2008)”.), Enriquez-Obregon et al (1997. Genetic transformation of sugarcane by Agrobacterium tumefaciens using antioxidant compounds), Dan et al (US 2004/0133938 A1; 8 July 2004; referred to as “Dan (2004)”) and  Wang et al (2008. Expression of insect (Microdera puntipennis dzungarica) antifreeze protein MpAFP149 confers the cold tolerance to transgenic tobacco. Plant Cell Rep 2: 1349-1358.). Due to Applicant’s amendments of the claims, the rejection is different from the rejection as set forth in the Office action mailed 3 August 2021. Applicant’s arguments filed 2 December 2021, have been fully considered but they are not persuasive.

The claims are drawn to a method of increasing production of a target polypeptide comprising co-introducing a first polynucleotide encoding the target polypeptide and Vitamin C into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, transfection, sonication, temperature (heat) shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection, the cell comprising a first heterologous polynucleotide encoding the target polypeptide, wherein both the vitamin C and 


Dan (2008) teaches that browning and necrosis of transformed cells/tissues, and difficulty to regenerate transgenic plants from the transformed cells/tissues (recalcitrance) are common in Agrobacterium-mediated transformation process in many plant species [Abstract]. Dan (2008) further teaches that reactive oxygen species (ROS) may be playing an important role in tissue browning and necrosis during transformation which severely reduces transformation efficiency [Abstract]. Dan (2008) teach that dicotyledonous species are more susceptible to tissue browning/necrosis than monocotyledonous plants but it can be controlled by the use of antioxidants including ascorbic acid (Vitamin C) [page 153, para. bridging rt and left cols.]. Dan (2008) teaches that ascorbic acid and cysteine are suitable to minimize browning/necrosis for both dicotyletonary and monocotylendonary plant species [page 153, para. bridging rt and left cols.]. Dan [2008] teach that ascorbic acid promotes shoot growth, enhances embryo development, reduces bud browning and reduces explant darkening [Table 1]. Ascorbic acid is also required for callus transformation, reduces explant necrosis and increases viability of meristem and improves transformation efficiencies [Table 2]. Dan (2008) teaches that sugarcane leaf spindles (which reads on wherein the cell is a plant cell, a multi-cellular system and a plant tissue)  cocultured with Agrobacteria tumefaciens induced a rapid necrosis of the tissue [page 155, left col., para. 002]. However, if cocultured after inoculation with Agrobacterium on a cocultivation medium with ascorbic acid, cysteine and silver nitrate, the explant viability was increased from 10% (without antioxidants) to 90% and the percentage of GUS positive explants (which reads on wherein the target polypeptide is an enzyme, wherein the first polynucleotide encoding that target polypeptide is being stably integrated into the genome of the cell and wherein the target polypeptide is transiently expressed by the cell ) was increased from 0% to 100% (which reads on transfection, increasing production of a target polypeptide comprising co-introducing a first polynucleotide encoding the target polypeptide and Vitamin C into the cell, wherein the first polynucleotide encoding that target polypeptide is being stably integrated into the genome of the cell and wherein the target polypeptide is transiently expressed by the cell and wherein the increased level of Vitamin C in the cell increases the production of the target polypeptide as compared to the production of the target polypeptide in a control cell without increased Vitamin C) [page 155, left col., para. 002]. Dan (2008) also teaches the use of lipoic acid (a lipophilic antioxidant) in plant transformation and found that using lipoic acid significantly improved the transformation methods, even for recalcitrant genotypes [page 155, right col., para. 003]. Dan (2008) found that including lipoic acid in plant transformation has dramatically solved the three common problems in plant transformation: browning/necrosis of the transformed tissues, recalcitrance, and shoot escapes, which severely limit the number of transgenic plants produced [page 156, left col., para. 001].  Dan (2008) found that using antioxidants (including vitamin C and  lipophilic antioxidants) in plant tissue culture and transformation reduces the browning/necrosis of nontransformed and transformed cells/tissues and the frequencies of shoot escapes and the antioxidants increase the stable transformation efficiencies across dicotyledonary and monocotyledonay plant species [page 157, right col., para. 004].
Therefore, after considering Dan (2008) as a whole, one of ordinary skill in the art would understand the utility of antioxidants (including Vitamin C and lipophilic antioxidants) in tissue culture and transformation methodology.  One would also understand that vitamin C promotes shoot growth, enhances embryo development, reduces bud browning, reduces explant darkening [Table 1], is required for callus transformation, reduces explant necrosis and increases viability of meristem and improves transformation efficiencies [Table 2]. One would also understand that the inclusion of lipoic acid (a lipophilic antioxidant) in transformation protocols decrease browning/necrosis of the transformed tissues, 

Dan (2008) does not specifically wherein Vitamin C is added at concentrations of 20 mM to 60 mM (or 40 mM to 60 mM).

Enriquez-Obregon et al teach the effects of 3 antioxidant compounds (ascorbic acid (vitamin C), cysteine and silver nitrate) on genetic transformation of sugarcane (which reads on wherein the cell is a plant cell, a multi-cellular system and a plant tissue) [entire document]. Enirquez-Obregon et al teach the effect of antioxidant mixtures on the transfer of foreign genes from A. tumefaciens to sugarcane cells under 8 different treatments [Table 3 and the paragraph preceding Table 3]. The construct, pGT GUSBAR, containing the GUS (which reads on wherein the target polypeptide is an enzyme) and the plasmid contains the genes uid1 and bar under the posttranscription regulation signals for monocotyledonous plant (which reads on wherein the target polypeptide requires posttranslational processing for activity) [section: Bacterial strains and plasmids]. A. tumefaciens culture was added to the culture media comprising 15 mg/L of ascorbic acid and were incubated for 10 minutes with strong agitation (which reads on co-introducing a first polynucleotide encoding the target polypeptide and Vitamin C into the cell using transfection wherein both the vitamin C and polynucleotide encoding the target polypeptide are co-delivered) [Table 3 and the paragraph preceding Table 3]. Enriquez-Obregon et al found that 100% of the explants were GUS positive (which reads on wherein the first polynucleotide encoding that target polypeptide is being stably integrated into the genome of the cell and wherein the target polypeptide is transiently expressed by the cell) [Table 3]. The infection efficiency was remarkably lower when the antioxidants were not included and no GUS activity was found in infected controls (which reads on wherein the increased level of Vitamin C in the cell increases the production of the target polypeptide as compared to the production of the target polypeptide in a control cell without increased Vitamin C) [section: Effect of antioxidants on plant tissue Agrobacterium interaction].
Therefore, after considering Enriquez-Obregon et al as a whole, one of ordinary skill in the art would understand the utility of antioxidants (including Vitamin C) and combination of antioxidants in transformation methodology.   One would also understand that antioxidants are commonly co-introduced with polynucleotides and in doing so, increase the transformation efficiency which in turn increases the production of a target polypeptide.

Regarding claims 1-4, 8, 13, 15, 17 and 19 it would have been obvious to one of ordinary skill at the time of the invention to co-introduce a polynucleotide and Vitamin C into a plant tissue using transfection methodologies as taught by Dan (2008) and Enriquez-Obregon et al.  Both Dan (2008) and Enriquez-Obregon teach the benefits of including Vitamin C in the co-culture medium during plant transformation and that the inclusion decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have been motivated to include Vitamin C and co-deliver both the vitamin C and polynucleotide to decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have had reasonable expectations of success given the success of both Dan (2008) and Enriquez-Obregon et al and that both found and increase in transformation efficiencies as compared to the controls that did not contain any vitamin C. 
Although the concentration of vitamin C in the co-culture medium as taught by both Dan (2008) and Enriquez-Obregon et al is lower than the claimed concentrations of 20 mM to 60 mM (or 40 mM to 60 mM), one would have been motivated to optimize the concentration, especially with different plant species and recalcitrant species.  It is well known in the art and taught by Dan (2008) and Enriquez-Obregon et al that even low concentrations of vitamin C produce positive effects on transformation of plants and one would have been motivated to increase the concentration of vitamin C to find the optimal concentration to increase the production of polypeptides for different species.  
Furthermore, one of ordinary skill in the art would have been motivated to vary the concentrations of vitamin C as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as concentration of vitamin C is deemed to be merely a matter of 


Dan (2008) does not specifically teach increasing the level of a lipophilic antioxidant wherein the concentration of a lipophilic antioxidant is 10 µM to 100 µM.

Regarding claims 8 and 35, Dan et al (2004) teach a method of inclusion of the lipophilic antioxidant, lipoic acid or a lipoic acid analog in at least one plant transformation media during the transformation and/or regeneration process [0013]. Dan et al (2004) teach the inclusion of the lipophilic antioxidant increases the efficiency of transformation of a plant explant with a selected nucleic acid fragment and/or the regeneration of a transgenic plant therefrom and the survivability of the plant during the transformation and regeneration process improving the efficiency of transformation or regeneration [0013].  Dan et al (2004) teach that transformation include genetic components can include non-plant DNA, plant DNA or synthetic DNA (which reads on heterologous polynucleotide). Dan et al (2004) teach concentration of lipoic acid from 5-100µM [0021; claim 4]. Dan et al (2004) teach adding ascorbic acid (Vitamin C) to the basal medium (Table 8) and co-culture with Agrobacterium. Dan et al (2004) teach that oxidative stress in culture can plant an important role and that ascorbic acid has been used in culture to reduce effects from oxidation [0004]. Dan et al (2004) teach culturing explants on transformation media containing MS salts (which contain water soluble antioxidants nicotinic acid, pyridoxine and thiamine hydrochloride) and further culturing the explants on media supplemented with 10 µM lipoic acid (which reads on increasing the level of a lipophilic antioxidant in the cell) [Example 1; 0114, 0118; Tables 1, 2 and 3]. Transformation rate was determined by assaying for GUS-activity [Table 2]. Dan et al (2004) found that with the lipoic acid treatments at concentration of 10 to 50 µM the percentage of explants having high transient expression doubled from 30% up to 60.9% [0132]. Dan et 5, 10, 30, 50 and 100 µM [Example 3; 0194,; Table 9 and 10]. Dan et al (2004) teach that the inclusion of lipoic acid at concentration of 10-50 µM have an efficiency that is equal to and higher than that of the control plant [Table 9]. Dan et al teach co-culturing explant in TRCo media that contains B5 vitamins (a water soluble antioxidant) and culturing the explants in media containing 5, 10, 50 and 100 µM of lipoic acid [Example 5; 0219, 0223, 0224; Table 13]. 
	Therefore, after considering Dan et al (2004) as a whole, one of ordinary skill in the art would understand the utility of adding antioxidants, especially the lipophilic antioxidant lipoic acid, to the transformation media for increasing efficiency of transformation, regeneration of a transgenic plant and the survivability of the plant during the transformation and regeneration process (and thus increasing production of a target polypeptide). One would understand basic biochemistry and plant cellular uptake of media components when cultivating plants on transformation media.  

At the time the invention was made, it would have been obvious to one of ordinary skill in the art include a lipophilic antioxidant at concentration between 10 to 100 µM as taught by Dan et al (2004) in the transformation media as taught by Dan (2008) and Enriquez-Obregon et al. Dan et al (2004) teach that using lipoic acid in concentrations of 10 to 50 µM resulted in a 2-fold increase of the percentage of explants having high level of transient expression and subsequently a 6.5 -fold increase of the stable transformation efficiency from 40% to up to 260% [0139]. One would have been motivated to include a lipophilic antioxidant in the transformation media to further increase transformation efficiency.  Additionally, Dan (2008) found that using antioxidants (including vitamin C and  lipophilic antioxidants) in plant tissue culture and transformation reduces the browning/necrosis of nontransformed and transformed cells/tissues and the frequencies of shoot escapes and the antioxidants increase the stable transformation efficiencies across dicotyledonary and monocotyledonay plant species [page 157, right col., para. 004]. One would have had a reasonable expectation of success give that Dan et al (2004) and 

Dan (2008) does not specifically harvesting the target polypeptide from the cell.

Regarding claim 37, Wang et al teach extracting an insect antifreeze protein from transgenic tobacco plants. Wang et al teach that apoplastic proteins were extracted from leaves using vacuum infiltration in a buffer comprising ascorbic acid buffer and calcium chloride (which reads on harvesting the target polypeptide from the cell) [page 1351, rt col., para. 002 “Immunoblots”].

At the time the invention was made, it would have been obvious to one of ordinary skill in the art  to co-introduce the insect antifreeze polynucleotide and Vitamin C into a plant tissue using the methodologies as taught by Dan (2008) and Enriquez-Obregon et al and harvest the protein as taught by Wang et al.  Both Dan (2008) and Enriquez-Obregon teach the benefits of including Vitamin C in the co-culture medium during plant transformation and that the inclusion decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have been motivated to co-introduce the insect antifreeze polynucleotide and Vitamin C to decreases browning and necrosis, increases viability and increases transformation efficiencies. Plants with increased viability and transformation efficiencies would produce a high yield of harvested target polypeptides. One would have been motivated to combine the methods of Dan (2008) and Enriquez-Obregon et al to increase transient expression and stable transformation efficiency while also increasing protein production and recovery as taught by Want et al. Given the growing biopharmaceutical industry and its economical, health and safety benefits, one would have been motivated to genetically engineer plants that have high levels of protein expression and recovery. One would have had reasonable expectations of success given the success of both Dan (2008) and Enriquez-Obregon et al and that both found and increase in transformation efficiencies as compared to the controls that did not contain any vitamin C which could in turn be harvested. 


Response to Arguments dated 2 December 2021
Applicants urge that Wang et al and Dan (2004) do not teach each element of the claims and that one of skill in the art would not have a reasonable expectation of success in combining Wang et al and Dan (2004) to arrive at co-introducing Vitamin C at a concentration of 20-60 mM and a first polynucleotide encoding the target polypeptide as recited in the instant claims [response page 7]. 
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Neither Wang et al or Dan (2004) are relied upon in the current rejection for teaching co-introducing Vitamin C at a concentration of 20-60 mM and a first polynucleotide encoding the target polypeptide.  In the current rejection, Dan (2004) is relied upon for teaching the inclusion a lipophilic antioxidant wherein the concentration of a lipophilic antioxidant is 10 µM to 100 µM. Wang et al is relied upon in the new rejection as teaching harvesting the target polypeptide from the cell.  It is the combination of Dan (2008), Enriquez-Obregon et al, Dan (2004) and  Wang et al that provide the basis for the obviousness rejection.

Applicants urge that though Dan (2004) teaches addition of lipophilic antioxidants at concentrations of 5-100 µM, vitamin C is not a lipophilic antioxidant as defined by the instant specification. Applicants further urge that Dan (2004) teaches the inclusion of a small amount of vitamin C in the basal medium, there is no teaching or suggestion that the vitamin C be increased roughly 35 fold to arrive at the lowest concentration recited in the claims of 20 mM nor is there any teaching or suggestion by Wang et al or Dan to increase the concentration of vitamin C introduced along with the first polynucleotide encoding the target polypeptide, as in claim 1. [response page 7],
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As detailed above, Dan (2004) is relied upon for teaching the inclusion a lipophilic antioxidant wherein the concentration of a lipophilic antioxidant is 10 µM to 100 µM. The fact that even a small amount of vitamin C is included in the basal medium shows that it was common in the art to include vitamin C in transformation methodologies.  The focus of the Dan (2004) study was the use of the lipophilic antioxidant, lipoic acid, in plant culture media. Wang et al is cited as teaching the methodologies of harvesting the target polypeptide from the cell and is not cited in the current rejection as teaching vitamin C or any specific concentration of vitamin C.

Applicant urge that the recited range of vitamin C, i.e. 20-60 mM represents a critical effective range that was empirically determined by the inventors, and which is not found in the prior art. Applicants further urge that the lowest concentration of 20 mM is greater than ten times the highest concentration of vitamin C used in culture media in the cited references, and the instant specification teaches that vitamin C levels greater than 60 mM caused necrosis in the plants. [response page 8]. 
These arguments have been carefully considered but are not deemed persuasive. Although the concentration of vitamin C in the co-culture medium as taught by both Dan (2008) and Enriquez-Obregon et al is lower than the claimed concentrations of 20 mM to 60 mM (or 40 mM to 60 mM), one would have been motivated to optimize the concentration, especially with different plant species and recalcitrant species.  It is well known in the art and taught by Dan (2008) and Enriquez-Obregon et al that even low concentrations of vitamin C produce positive effects on transformation of plants and one would have been motivated to increase the concentration of vitamin C to find the optimal concentration to increase the production of polypeptides for different species.  As stated in the specification [0042], vitamin C is likely effective if 0.1 mM to 80 mM vitamin C is added to the cells, suitably at least 0.1 mM, 0.5 mM, 1 mM, 2 mM. 5 mM, 10 mM, 20 mM or 40 mM is added. Without evidence to the contrary, it would be routine to the skilled artisan and commonly practiced to optimize the concentration with incremental increases in concentration until the optimum concentration for the particular plant species was reached.  
Furthermore, one of ordinary skill in the art would have been motivated to vary the concentrations of vitamin C as a matter of routine optimization and experimentation.  The adjustment of particular 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN M REDDEN/Examiner, Art Unit 1661